Citation Nr: 0830007	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disorder, 
including spina bifida occulta, S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A congenital condition of the low back, spina bifida 
occulta, S1, preexisted service and there is no competent 
evidence showing that this condition was aggravated through a 
superimposed injury or disease during service.

2.  The veteran's current low back disorder, diagnosed as 
herniated disc at L5-S1, was first diagnosed many years after 
the veteran's military service, is not due to an injury or 
other event or incident during his military service, and is 
not related to his spina bifida occulta, S1.


CONCLUSIONS OF LAW

1.  Spina bifida occulta, S1, was not aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §3.303, 3.306, 4.9 (2007).

2.  A low back disorder, diagnosed as herniated disc at L5-
S1, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in June 2006, advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the veteran underwent a VA examination of the spine 
in August 2006.  The report of this examination included a 
medical opinion concerning the relationship, or lack thereof, 
between the veteran's currently diagnosed herniated disc at 
the L5-S1 disc level and his history of having been diagnosed 
with the congenital condition, spina bifida occulta, S1.  
Additional medical opinions are not required in order to 
render a decision herein.  In making this determination, the 
Board notes that the veteran's spina bifida occulta, S1, is 
shown to have preexisted his military service, and a review 
of his service medical records revealed no evidence 
indicative of an inservice aggravation of this condition or 
the inservice incurrence of any other low back injury or 
disease during service.  The Board also notes that the first 
diagnosis of the veteran's current low back disorder, 
herniated disk at L5-S1, is not shown for more than twenty 
years after his discharge from the service.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

38 C.F.R. § 3.304(b) provides that the veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111 (West 2002).  The burden then shifts to VA to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

Historically, the veteran served on active duty in the Army 
from November 1977 to November 1981.  Thereafter, he served 
in the Army Reserves until January 1999.  

The veteran's pre-enlistment examination report, dated in May 
1977, noted that he complained of back pain.  As a result, 
the veteran was sent to an orthopedic doctor for a 
consultation.  A radiologic examination, performed in May 
1977, concluded with a diagnosis of spina bifida occulta at 
S1.  A note from his private physician, dated in November 
1977, noted that the veteran had been examined and that no 
evidence of any current back injury or disability was found, 
and that his physical examination was normal.  The veteran's 
service medical records are completely silent as to any 
complaints or diagnosis of a back disorder during service.  
The veteran's separation examination, dated in September 
1981, was silent as to any complaints of back pain, injury, 
or other abnormalities.  Physical examination revealed his 
spine to be normal.

In three subsequent physical examinations for the Army 
Reserves, performed in March 1985, February 1989, and July 
1991, the resulting reports are devoid of any complaints by 
the veteran with regard to back pain or injury.  Moreover, 
these physical examinations listed his spine as normal.

A lumbar myelogram, performed in January 2003, revealed an 
impression of broad central disc bulging of the disc annulus 
at L4-L5 with central effacement of the thecal sac, and large 
central and left sided disc protrusion herniation at L5-S1.  
A computed tomography examination, performed that same month, 
revealed a similar impression.  

In April 2006, the veteran filed his present claim seeking 
service connection, in part, for a "back disc."  On his 
application form, he indicated that this condition was the 
residual of a motor vehicle accident.

In August 2006, the veteran underwent a VA examination of the 
spine.  The VA examiner noted that he had reviewed the 
veteran's claims folder, and the report included a summary of 
the veteran's medical history and the results of his physical 
examination.  The report concluded with a diagnosis of 
herniated disc at L5-S1.  It also noted the VA examiner's 
opinion that the veteran's herniated disc at L5-S1 and 
degenerative disc disease had "no relation to his spina 
bifida occulta which is a developmental anomaly that has no 
association with disc disease or disc herniation."

As for the veteran's spina bifida occulta, S1, the Board 
finds that this condition preexisted the veteran's military 
service.  Specifically, this condition was diagnosed on the 
veteran's pre-enlistment examination, performed in May 1977, 
as well as on an x-ray examination of the lumbar spine, also 
performed in May 1977.  Moreover, spina bifida occulta is a 
congenital condition and there is no evidence of the 
pertinent antecedent active disease or injury during service.  
38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disorder 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Nevertheless, congenital or developmental defects can not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  38 C.F.R. § 4.9; see also VAOPGCPREC 82-90; 56 
Fed. Reg. 45711 (1990).

After reviewing the veteran's claims folder, the Board finds 
no competent evidence showing that his spina bifida occulta, 
S1, was aggravated through a superimposed injury or disease 
during service.  The service medical records are completely 
silent as to any complaints or history of an accident, injury 
or back treatment during the veteran's military service.  
Moreover, post service treatment for a back disorder is not 
shown for more than twenty years after his discharge from the 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Accordingly, service 
connection for spina bifida occulta, S1, must be denied. 
Godfrey v. Brown, 7 Vet. App. 398, 401 (1995) see also 
Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992); Firek v. 
Derwinski, 3 Vet. App. 145, 146 (1992).

The Board also finds that service connection is not warranted 
for the veteran's current low back disorder, diagnosed as 
herniated disc at L5-S1.  The veteran's service medical 
records are silent as to any chronic back disorder.  There is 
no evidence of an inservice injury or other event or incident 
during his military service.  Moreover, post service medical 
treatment records are silent as to any treatment for a back 
disorder for many years after the veteran's discharge from 
service. Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
the VA medical opinion, dated in August 2006, concluded that 
there was no relationship between the veteran's current back 
disorder and his spina bifida occulta, S1.

On his formal claim seeking entitlement to service connection 
for a back condition, filed in April 2006, the veteran 
indicated that this condition was the result of a motor 
vehicle accident.  Yet, the objective evidence of record does 
not reveal that the veteran was involved in such an accident.  
Moreover, there is no objective evidence of record detailing 
any accident or incident, during or after service, wherein 
the veteran received the injury complained of herein.  The 
veteran's service treatment records indicated that he 
received health care related to a number of other medical 
issues.  A review of these records did not reveal a 
significant period of time over which no treatment was 
rendered.  Thus, because the record lacked a report of an 
inservice incident and resulting injury or treatment relating 
to the veteran's back, in an otherwise complete record of his 
inservice treatment, the Board finds that the veteran's 
current symptomatology is not related to his period of 
military service.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim 


for a low back disorder, to include spina bifida occulta, S1, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for low back disorder, including spina 
bifida occulta, S1, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


